 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENOCH CONNERS,                                     No. 2:19-cv-0638 KJM DB P
12                       Petitioner,
13            v.                                         ORDER
14    PFEIFFER,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. By order dated July 31, 2019, the court screened and

19   dismissed the original petition. (ECF No. 12.) Petitioner was granted thirty days leave to file an

20   amended petition. Thereafter, no amended petition was filed on the docket and the court

21   recommended that this action be dismissed. (ECF No. 13.)

22          Petitioner has now filed objections stating that he was unable to respond to the court’s

23   order because he was transferred on October 17, 2019. (ECF No. 14.) Petitioner has requested

24   additional time to file an amended petition. In light of petitioner’s pro se status the court will

25   vacate the findings and recommendations and grant petitioner thirty days to file an amended

26   petition. However, petitioner is warned that failure to file an amended petition will result in a

27   recommendation that this action be dismissed.

28   ////
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that:

 2       1. The court’s July 31, 2019 findings and recommendations (ECF No. 13) are vacated.

 3       2. Petitioner shall have thirty days from the date of service of this order to file an amended

 4            petition.

 5       3. Failure to comply with this order will result in a recommendation that this action be

 6            dismissed.

 7   Dated: November 20, 2019

 8

 9

10

11

12

13

14

15

16
     DLB:12
17   DLB:1/Orders/Prisoner/Habeas/conn0638.am’d

18

19

20
21

22

23

24

25

26
27

28
                                                       2
